RENDERED: NOVEMBER 12, 2020
                                                        TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0563-DG



UPPER POND CREEK VOLUNTEER FIRE                                      APPELLANT
DEPARTMENT, INC.


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2017-CA-1856
                   PIKE CIRCUIT COURT NO. 17-CI-00634


RONNIE KINSER AND AMANDA KINSER                                      APPELLEES



               OPINION OF THE COURT BY JUSTICE KELLER

                                  AFFIRMING

      Upper Pond Creek Volunteer Fire Department, Inc. (“Pond Creek”)

appealed an order of the Pike Circuit Court, in which the trial court denied

Pond Creek’s motion to dismiss a portion of its claims until material facts could

be developed in discovery. On appeal, the Court of Appeals dismissed the

appeal for lack of jurisdiction, concluding that it was an improper interlocutory

appeal. This Court granted discretionary review. Having reviewed the record

and the arguments of the parties, we hereby affirm the Court of Appeals.

                                I. BACKGROUND

      On the morning of October 19, 2016, a Kentucky State Police trooper

responded to a call in Pike County. When the trooper arrived on the scene, he

found Ronnie Kinser lying beside his car, with his right arm pinned beneath
the car’s front tire. Kinser was conscious and explained that he had been

beneath the car all night, though he could not explain how he had become

trapped. In his incident report, the trooper speculated that Kinser exited the

vehicle and may have tried to stop it from “going over the hill,” at which point

he became trapped beneath the vehicle and dragged down the hill.

      Members of the Upper Pond Creek Volunteer Fire Department responded.

Appalachian First Response Emergency Services, Inc., a private ambulance

provider, also responded. The first responders ultimately freed Kinser and

transported him to Pikeville Medical Center. Kinser suffered serious injuries

and was hospitalized for several weeks. His right arm was eventually

amputated.

      On June 9, 2017, Ronnie and his wife, Amanda Kinser, filed a complaint

against Pond Creek and unknown employees of the fire department, as well as

the private ambulance provider and unknown employees of that ambulance

service. Counts I and II were against the ambulance provider and are not at

issue in this appeal. Count III alleged that the fire department “either

intentionally or negligently failed to properly train its employees in accordance

with industry standards,” “either intentionally or negligently failed to ensure

that its employees followed their training and protocols when administering

medical treatment or other assistance to its patients in accordance with the

standards of medical care,” and “either intentionally or negligently failed to hire

and retain qualified and properly trained employees to provide care or other




                                        2
assistance for its patients in accordance with the standards of medical care.”1

Count IV alleged that the employees of the fire department “either intentionally

or negligently failed to follow their training in providing care or other assistance

to Ronnie Kinser” and “either intentionally or negligently failed to provide

proper care or other assistance to their patient, Ronnie Kinser, within the

standards of medical care.”2 In Count V, against all of the defendants, Amanda

Kinser alleged a loss of consortium. The Kinsers also alleged that Ronnie

suffered from extreme emotional distress and permanent disfigurement and

Amanda also suffered from extreme emotional distress. The couple sought

punitive damages for the “gross negligence and malice” of the defendants.

      Pond Creek filed a Motion to Dismiss, asserting governmental immunity

under Kentucky Revised Statute (“KRS”) 75.070. Under that statute, a

volunteer fire department is considered an agent of the Commonwealth and

acting in a governmental capacity when “answering any fire alarms, performing

fire prevention services, or other duly authorized emergency services.” KRS

75.070(1). The volunteer fire department “shall [not] be liable in damages for

any omission or act of commission or negligence while answering or returning

from any fire or reported fire, or doing or performing any fire prevention work

under and by virtue of this chapter.” KRS 75.070(2). In response, the Kinsers


      1  Throughout this opinion, we refer to these allegations as claims of intentional
or negligent training, supervision, hiring, and retention.
      2  The complaint does not clearly state whether these claims are against the
unnamed employees in their official or individual capacities. However, based upon the
parties’ arguments before the trial court, we believe these claims were made against
the employees in their individual capacities.

                                            3
argued that at least some of their claims fell outside the scope of this statute

and, furthermore, the motion was premature and should be denied until

discovery concluded.

        A hearing was held on August 18, 2017. On October 4, 2017, the circuit

court granted the Motion to Dismiss as to all claims against Pond Creek and its

unknown employees based on governmental immunity. The claims against the

private ambulance provider were allowed to continue, but as noted above,

those claims are not at issue in this appeal.

        The Kinsers thereafter filed a Motion to Alter, Amend, or Vacate, and the

court conducted a hearing on November 3, 2017. At that hearing, the Kinsers

conceded that the fire department was likely immune under KRS Chapter 75

for certain actions taken while responding to the emergency call. However, the

Kinsers argued that KRS 75.070 does not expressly apply to their other claims,

such as negligent hiring and training. Furthermore, they argued, the “unnamed

employee” defendants would only be entitled to qualified official immunity, and

the facts would need to be further developed in discovery to determine if such

immunity applied.

        After the November 3, 2017 hearing, the circuit court entered an order

granting the Kinsers 120 days “to conduct discovery regarding the

governmental immunity of Upper Pond Creek Volunteer Fire Department and

its unknown employees.” The circuit court also set a hearing for March 16,

2018.




                                         4
      Soon after, on November 8, 2017, the circuit court issued an order

addressing the Motion to Alter, Amend, or Vacate. In that order, the circuit

court found that the fire department was entitled to statutory immunity3 for

“any acts or omissions to act or negligence while answering an alarm,

performing fire prevention services, or other duly authorized emergency

services.” Accordingly, the court upheld that portion of its October 4, 2017

order dismissing such claims. However, the circuit court found that the statute

did not expressly provide immunity for the remaining claims (i.e, the claims

related to training, supervision, hiring, and retention), and further found that it

could not make a proper determination of immunity for such acts based on the

limited information in the record. It also found that the unknown employees of

the fire department “would only be entitled to qualified official immunity.” The

court again found that it could not make a determination of such immunity

given the lack of evidence in the record.

      Accordingly, the circuit court (1) overruled the Motion to Alter, Amend, or

Vacate to the extent it applied to any allegations against Pond Creek related to

“any acts or omissions to act or negligence while answering an alarm,

performing fire prevention services, or other duly authorized emergency


      3   In the November 8, 2017 order, the circuit court repeatedly references KRS
75.050. Under that statute, fire protection districts and similar entities may contract
with other such entities, like volunteer fire departments, for the furnishing or receiving
of fire protection services. It further provides that “[t]he personnel and equipment of a
contracting party, in going to and returning from a fire, or in answering and
responding to a false fire alarm or call, and while endeavoring to extinguish fires
within the area covered by the contract, shall be deemed and hereby is declared to be
engaged in the exercise of a governmental function.” However, at both the trial level
and on appeal, the parties argued the applicability of KRS 75.070.

                                            5
services”; and (2) sustained the Motion to Alter, Amend, or Vacate as to the

remaining allegations. As to those claims, the court clarified that “at this point

the Upper Pond Creek Volunteer Fire Department is not entitled to immunity,

and the parties shall continue to conduct discovery on this matter.” The court

also clarified that the fire department could raise the issue of immunity “after

sufficient proof has been discovered to allow the Court to make sufficient

findings on this issue.”

      Pond Creek filed a Notice of Appeal of the circuit court’s November 8,

2017 order. On February 15, 2018, the Court of Appeals dismissed the appeal

as an improper interlocutory appeal. It subsequently denied Pond Creek’s

Motion to Reconsider, and the Kinsers sought discretionary review with this

Court. On August 8, 2018, this Court granted discretionary review, vacated the

Court of Appeals’ February 15, 2018 decision, and remanded the matter back

to the Court of Appeals “for consideration of whether there was sufficient

evidence to warrant a summary judgment on immunity grounds.”

      On remand, the Court of Appeals reviewed the record and “conclude[d]

that there is no evidence in the record whatsoever to warrant entry of

summary judgment on the issue of immunity.” As a result, the Court of

Appeals dismissed the appeal for lack of jurisdiction. In doing so, the court

acknowledged that a circuit court’s denial of immunity, to the extent that

decision turns on an issue of law, is immediately appealable. In this case,

however, the circuit court did not conclusively resolve the immunity issue or

make a finding as a matter of law on the issue of immunity; rather, the court

                                         6
denied the claim of immunity pending further discovery. The Court of Appeals

therefore concluded that the interlocutory order was not immediately

appealable, and as a result, the Court of Appeals lacked jurisdiction.

      This Court granted discretionary review to determine whether the

immunity provided under KRS 75.070 for the performance of emergency

services also applies to the training, supervision, hiring, and retention of the

personnel who perform those emergency services. However, having reviewed

the record and the arguments of the parties, we now hold that this was an

improper interlocutory appeal, and as a result, we cannot consider the merits

of the immunity issue.

                                   II. ANALYSIS.

      The Court of Appeals twice concluded that it lacked the jurisdiction

necessary to review the trial court’s order. In its second order, it explained that

“the circuit court did not conclusively determine any disputed question, resolve

any right, or otherwise provide us with anything to review.” Rather, the Court

of Appeals explained, the trial court’s order “denied a claim of immunity for

the time being on the basis that further discovery was needed.” Stated

another way, the interlocutory order did not deny a claim of immunity as a

matter of law.

      In disagreement with the Court of Appeals, the fire department argues

that it was entitled to absolute immunity as a matter of law, and the trial

court’s denial of that immunity claim warrants an immediate appeal. The

Kinsers, on the other hand, argue that this appeal involves a claim of qualified

                                         7
governmental immunity that requires further factual development. As a point

of clarification, we note that KRS 75.070 “does not attempt to

grant absolute immunity, but rather recognizes and extends waiver of

immunity for acts carried out only in a government capacity.” Caneyville

Volunteer Fire Dep’t. v. Green’s Motorcycle Salvage, Inc., 286 S.W.3d 790, 806

(Ky. 2009).

      However, the propriety of this appeal does not necessarily turn on

whether the statute confers absolute or qualified immunity. Rather, we focus

on the nature of the trial court’s ruling. On this point, the Kinsers argue that

the trial court neither granted nor denied the motion to dismiss the claims

related to the training, supervision, hiring, or retention of the fire department

employees; rather, they argue, the trial court passed ruling on those claims

pending further discovery. We disagree. In its November 8, 2017 order, the trial

court sustained the Kinser’s Motion to Alter, Amend, or Vacate as to the claims

related to training, supervision, hiring, and retention. In doing so, it amended

its previous order and explained that “at this point the Upper Pond Creek

Volunteer Fire Department is not entitled to immunity [for these claims], and

the parties shall continue to conduct discovery on this matter.” We believe that

this is best characterized as a denial of the fire department’s Motion to Dismiss

the claims related to training, supervision, hiring, and retention, as well as the

claims against the individual unnamed employees. Nevertheless, for the

reasons stated below, we agree with the Kinsers and the Court of Appeals that

this matter was not ripe for review.

                                         8
      Typically, only final judgments are appealable. Under Kentucky Rule of

Civil Procedure (“CR”) 54.01, “[a] final or appealable judgment is a final order

adjudicating all the rights of all the parties in an action or proceeding.” If the

order is interlocutory, rather than final, an appellate court lacks the

jurisdiction necessary to review the order. Wilson v. Russell, 162 S.W.3d 911,

913 (Ky. 2005) (citations omitted).

      An order denying a dispositive motion, like a motion to dismiss, is

usually considered to be an interlocutory, non-appealable order. Breathitt Cty.

Bd. of Educ. v. Prater, 292 S.W.3d 883, 887 (Ky. 2009); see also Chen v. Lowe,

521 S.W.3d 587, 590 (Ky. App. 2017) (citations omitted). However, KRS

22A.020(2) states, “The Court of Appeals has jurisdiction to review

interlocutory orders of the Circuit Court in civil cases, but only as authorized

by rules promulgated by the Supreme Court.” For example, “an order denying a

substantial claim of absolute immunity is immediately appealable even in the

absence of a final judgment.” Prater, 292 S.W.3d at 887. We have therefore

permitted interlocutory appeals of orders denying claims of sovereign,

governmental, and official immunity. See, e.g., Commonwealth v. Ky. Ret.

Sys., 396 S.W.3d 833 (Ky. 2013) (sovereign immunity); Univ. of Louisville v.

Rothstein, 532 S.W.3d 644 (Ky. 2017) (governmental immunity); Baker v.

Fields, 543 S.W.3d 575 (Ky. 2018) (qualified official immunity).

      However, a trial court’s order is not immediately appealable simply

because immunity is at issue. If the trial court’s decision leaves the immunity

question unresolved, that order is not immediately appealable. For example,

                                         9
the Court of Appeals held in Chen v. Lowe that a trial court’s denial of a motion

for summary judgment was not subject to immediate appellate review, even

though immunity served as the basis for the motion. 521 S.W.3d at 591. In

that case, a former law student of the University of Louisville’s Brandeis School

of Law sued the University and the law school’s former dean, in both his

individual and official capacities. The dean filed a motion to dismiss4 on the

basis of qualified official immunity. Id. at 590. The trial court denied the motion

to dismiss the claims against the dean in his individual capacity, finding that

genuine issues of material fact remained regarding the dean’s entitlement to

qualified immunity. Id.

      In dismissing that appeal, the Court of Appeals acknowledged that “if we

were to determine that the circuit court actually denied [the dean’s] claim of

immunity, we would have jurisdiction to hear his appeal.” 521 S.W.3d at 590.

The Court of Appeals explained,

      “[i]n denying [the dean’s] motion to dismiss, however, the circuit
      court did not make a final ruling on the issue of qualified
      immunity. Rather, the court found that there were disputed issues
      of material fact regarding [the dean’s] entitlement to qualified
      immunity. Therefore, the issue of [the dean’s] immunity remains
      unresolved, and the order denying his motion to dismiss is not
      immediately appealable.
Id. at 590–91 (citing Broughton v. Russell, No. 2009-CA-001753-MR, 2010 WL
4320436, at *2 (Ky. App. Oct. 29, 2010); Hyden-Leslie Water Dist. v. Hoskins,




      4 The Court of Appeals clarified that the motion to dismiss was transformed into
a motion for summary judgment when the trial court considered facts and evidence
outside the complaint.

                                         10
No. 2010-CA-000599-MR, 2011 WL 919818, at *2 (Ky. App. Mar. 18,

2011); Adair Cty. v. Stearman, No. 2010-CA-001953-MR, 2011 WL 4103137, at

*2 (Ky. App. Sept. 16, 2011)).

      The Court of Appeals therefore dismissed the appeal. In doing so, it

explained that it had reviewed the record and agreed with the circuit court’s

finding that factual issues remained unresolved. Id. at 591. Thus, the Court of

Appeals stated, “We will not overstep our bounds by attempting to make

findings of fact on those issues so we can determine an immunity question that

the circuit court has not yet fully addressed.” Id.

      The three unpublished cases cited by the Court of Appeals reflect similar

analyses. For example, in Hyden-Leslie Water District v. Jessie Hoskins and

Perry Construction, Inc., also cited by the Kinsers, the Court of Appeals

dismissed an appeal of an order denying summary judgment. 2011 WL
919818, at *1. The defendant water district had argued that it was entitled to

statutory immunity under KRS 65.2003, but the circuit court found that there

were “genuine issues of material fact to be tried.” Id. The Court of Appeals

distinguished the case from Breathitt County Board of Education v. Prater, in

which a proper interlocutory appeal had been taken from a trial court’s order

denying a motion to dismiss based on immunity. In that case, the trial court

had expressly ruled that the defendant’s actions were proprietary rather than

governmental. In Hyden-Leslie, however, the circuit court had made no such

ruling. Instead, it only found that material issues of fact remained in dispute.

The Court of Appeals therefore dismissed the appeal.

                                        11
      In this case, we adopt a similar analysis. The trial court did not make a

final ruling on the issue of immunity. Rather, the trial court concluded that

additional factual development was necessary to determine if governmental

immunity applied to the claims of intentional or negligent training, supervision,

hiring, and retention. The trial court also declined to dismiss the claims against

the unknown employees because additional facts were needed to determine if

they qualified for official immunity. Stated another way, the trial court left

these questions of immunity unresolved.

      We agree with the trial court’s conclusion that additional factual

development was necessary. Under the plain language of KRS 75.070, the

statute does not expressly provide statutory immunity for claims of intentional

or negligent training, supervision, hiring, and retention. Rather, by its own

terms, it provides immunity for “any omission or act of commission or

negligence while answering an alarm, performing fire prevention services, or

other duly authorized emergency services.” KRS 75.070(1). Nevertheless, we

recognized in Caneyville Volunteer Fire Department v. Green’s Motorcycle

Salvage, Inc. that “[f]ire departments are agents of the Commonwealth who

engage in an essential governmental function in providing for the safety and

well-being of its citizens.” 521 S.W.3d at 805. We further recognized that KRS

75.070 “confers governmental immunity to fire departments and qualified

official immunity to firefighters engaged in discretionary functions.”

      Therefore, two questions remain. The first is whether the fire

department’s actions—namely, training, supervision, hiring, and retention—

                                        12
were governmental as opposed to proprietary functions entitling the

department to immunity. The second is whether the employees’ actions were

discretionary as opposed to ministerial entitling them to immunity. The dissent

urges us to answer the first question on the merits, that training, supervision,

hiring, and retention are intimately tied to a volunteer fire department’s

governmental mission and KRS 75.070 confers immunity for these actions. We

do not necessarily disagree but based on the record before us are unwilling to

make that definitive statement. Rather, we agree that additional factual

development is necessary to answer these questions. We will not undertake a

fact-finding mission to resolve questions that the circuit court has not yet fully

addressed.

      For these reasons, we hold that the trial court’s order was interlocutory;

it was not subject to immediate review, and the Court of Appeals properly

concluded that it lacked appellate jurisdiction. In reaching this conclusion, we

are mindful that orders denying immunity are subject to immediate appeal

because “unlike other defenses, immunity is meant to shield its possessor not

simply from liability but from the costs and burdens of litigation as well.”

Prater, 292 S.W.3d at 888. The fire department argues that it is now subject to

the burdens of litigation, namely, discovery. However, we note that the trial

court’s November 3, 2017 order allowed 120 days “to conduct discovery

regarding the governmental immunity of Upper Pond Creek Volunteer Fire

Department and its unknown employees.” Similarly, its November 8, 2017

order directed the parties to “continue to conduct discovery on this matter,”

                                        13
referring to the immunity issues. In other words, the trial court limited

discovery to the issue of immunity. It then explained that, after that limited

period of discovery, the fire department could reassert its immunity defense. If

the trial court denies that claim, Pond Creek can file a proper interlocutory

appeal, even before a final judgment is entered in the case. Thus, at this stage

of the proceedings, the only burden that Pond Creek faces is proving its

entitlement to immunity.

                                III.   CONCLUSION

      For the reasons set forth above, we hereby affirm the decision of the

Court of Appeals.

      Minton, C.J; Hughes, Keller, Lambert, VanMeter and Wright, JJ., sitting.

Minton, C.J.; Hughes, Keller, Lambert and VanMeter, JJ., concur. Wright, J.,

dissents by separate opinion. Nickell, J., not sitting.

      WRIGHT, J., DISSENTING: I respectfully dissent. I would reverse the

Court of Appeals and instruct the trial court to dismiss the case on immunity

grounds.

      Kentucky Revised Statutes (KRS) 75.070(1) provides:

       A . . . volunteer fire department and the personnel [thereof],
      answering any fire alarms, performing fire prevention services, or
      other duly authorized emergency services . . . shall be considered
      an agent of the Commonwealth of Kentucky, and . . . shall not be
      liable in damages for any omission or act of commission or
      negligence while answering an alarm, performing fire prevention
      services, or other duly authorized emergency services.

Pursuant to the statute, the trial court dismissed all the Kinsers’ claims

against the Upper Pond Creek Volunteer Fire Department based on “any acts or

                                        14
omissions to act or negligence while answering an alarm, performing fire

prevention services, or other duly authorized emergency services.” This is not

in contention. The bases of the current appeal are the claims related to hiring,

retention, or training of the volunteer firefighters.

      As the trial court found, any claims based on Pond Creek’s “acts or

omissions . . . while . . . performing . . . emergency services” have been

dismissed on grounds of statutory immunity. That is now the law of the case

and not before this Court on appeal. It is undisputed Pond Creek and its

personnel performed an authorized emergency service when volunteer

firefighters rescued Kinser; therefore, any injury Kinser suffered was a result of

that rescue, and the fire department and its personnel are immune from suit

related to said rescue.


                          I. GOVERNMENTAL IMMUNITY

   A. Volunteer Fire Department

      Pond Creek is a volunteer fire department and was acting in its official

and governmental capacity; therefore, Pond Creek had governmental immunity

granted by the General Assembly in KRS 75.070. Fire and emergency rescue

services are essential governmental services, and a lawsuit against Pond Creek

would impact the sovereign’s purse. Justice Venters’s concurrence in Coppage

Construction Co. v. Sanitation District No. 1, 459 S.W.3d 855, 865 (Ky. 2015),

states, “[i]t has long been recognized within the common law that the historical

origin of the doctrine of sovereign immunity was, in part, the protection of the

king’s purse.” Obviously, this governmental service is underfunded since it is

                                         15
being performed by a volunteer group. If governmental resources are further

depleted by lawsuits, then the fire and emergency services may not be

available—or even exist—when citizens desperately need them in the future.

      Little more than a decade ago, our Court addressed a case involving a

volunteer fire department’s statutory governmental immunity in Caneyville

Volunteer Fire Department v. Green’s Motorcycle Salvage, Inc., 286 S.W.3d 790

(Ky. 2009). This Court held volunteer fire departments are “cloaked in

immunity from suit in tort” and are “agent[s] of the Commonwealth, having

been recognized as such by the General Assembly by KRS 75.070 and declared

immune from suit in tort. . . . Therefore, it is not within our authority to impose

civil liability on an arm of the government carrying out such a government

function.” Id. at 805; 794. We also noted “volunteer fire departments are

government agents engaged in governmental, as opposed to, proprietary

functions.” Id. at 804-05. “To be sure, the very term ‘volunteer fire

department’ attests to their task: that is to provide a gratuitous service to the

population where by volunteer citizens risk life and limb to provide a public

service.” Id. at 805.

      In Caneyville, Chief Justice Minton’s concurring opinion provided further

guidance: “[t]he statute is straightforward and uses language broad enough to

demonstrate the General Assembly’s intent to provide as much immunity

and protection as possible, both to fire departments and to their employees

answering fire alarms.” Id. at 814 (emphasis added). Justice Hughes authored

a separate concurring opinion clarifying that the volunteer fire department

                                        16
qualified for sovereign immunity “through [its] ‘agent of the Commonwealth’

status accorded it in KRS 75.070.” Id. at 817.

      Consequently, it is clear this Court read KRS 75.070 broad enough to

“confer[] governmental immunity upon municipal fire departments, fire

protection district fire departments and volunteer fire departments.” Id. at

807 (emphasis added). As this Court stated, “[s]ignificantly, KRS 75.070

characterizes fire departments and volunteer fire departments as ‘an agent of

the Commonwealth’ that acts ‘solely and alone in a governmental capacity.’”

Id. at 805 (quoting KRS 75.070). When a volunteer fire department is

“engaging to a function essential to government,” it has governmental

immunity. Id. at 809.

      Could Pond Creek have carried out the emergency service of rescuing

Kinser without performing the tasks of hiring, retention, and training? No.

Without Pond Creek performing the tasks of hiring, retention, and training

personnel, it would have been impossible for Pond Creek to rescue Kinser.

Even though those tasks were performed prior to arrival on the scene of the

emergency, they were an essential part of the rescue. Therefore, the claims

against Pond Creek—even if for negligent hiring, retention, and training—

cannot go forward because Pond Creek is an agent of the Commonwealth and

would have been acting within its authority to carry out a clear governmental

function—emergency services—when hiring, retaining, and training its

personnel.




                                      17
      If the volunteer fire department was engaged in a non-government

function, then there may be a situation like this Court analyzed in Kentucky

River Foothills Development Council, Inc. v. Phirman, 504 S.W.3d 11 (Ky. 2016).

However, that is not the case here. It is undisputed this was a call for

emergency services; as such, any training, hiring, or retention of personnel

derives from the volunteer fire department’s essential need to perform its

government function of providing emergency services.

   B. Firefighters

      The personnel of the volunteer fire department are evaluated under an

official and qualified immunity analysis. See Caneyville, 286 S.W.3d at 808.

There is a difference in the types of immunity KRS 75.070 grants, which is why

we “construe[d] KRS 75.070 as acknowledging the governmental immunity of

fire departments and the official and qualified immunity of firefighters.”

Id. (emphasis added). “KRS 75.070 recognizes the official immunity enjoyed by

firefighters engaged in their official acts; it should not, however, be construed

to confer immunity upon firefighters sued in their personal capacity, as such

liability turns on a subsidiary qualified official immunity analysis.” Id. at 809.

      In Caneyville, the fire chief was sued “in both his official and individual

capacities.” Id. at 810. We held the volunteer fire department’s “immunity

extends to its officers and employees who are sued in their official capacity.”

Id. at 810. Further, the fire chief was allegedly negligent for preparatory

matters—claims that he “lacked sufficient equipment and personnel”—related

to fire-fighting; we “noted that a judgment call by a fire chief as to how, with


                                        18
what assistance, and in what manner to extinguish a fire is the very

definition of a discretionary act.” Id. at 810 (emphasis added).

      Kinser alleges damages against the unknown employees for preparatory

matters—such as in Caneyville—related to emergency services. The remaining

claims before this Court are any training, hiring, or retention of personnel. Any

judgment call by an officer of Upper Pond Creek Volunteer Fire Department on

issues of training, hiring, or retention of personnel would also be discretionary

acts. For those discretionary acts, the volunteer fire department’s “immunity

extends to its officers and employees who are sued in their official capacity.”

Id. at 810.

      In the present case, it is important to examine when Pond Creek’s

firefighters had any contact or connection with Kinser. It is clear that the

firefighters’ only contact with Kinser occurred when they rescued him from

being trapped beneath his vehicle—where he lay trapped by the weight of his

vehicle on his right arm.

      Since KRS 75.070(1) plainly states personnel “shall not be liable in

damages for any omission or act of commission or negligence while . . .

performing . . . emergency services,” a volunteer fire department’s personnel

are clearly immune from tort damages occurring—by “any omission or act of

commission or negligence”—during an emergency response. Here, the only

time Pond Creek’s volunteer firefighters could have injured Kinser was by an

“omission or act of commission or negligence while . . . performing . . .

emergency services.”

                                        19
      We established the immunity of Pond Creek’s officers above. Next, we

examine the actions of the volunteer firefighters who responded to the

emergency call. The volunteers, who were not officers, would not have made

the decisions on hiring, retaining, or training personnel. As noted, their

actions could only have resulted in damages to Kinser if one of the volunteers

omitted an act—or performed an act improperly or negligently—during the

emergency for which they had immunity. Therefore, since the General

Assembly has made clear that Pond Creek and its personnel cannot be liable

for damages while performing emergency services, the cloak of immunity

during the emergency protects them from Kinser’s claims.


                                 II. CONCLUSION

      If the Upper Pond Creek Volunteer Fire Department, or its volunteer

firefighters, committed negligence during the emergency rescue, they were

entitled to immunity pursuant to KRS 75.070. Importantly, Pond Creek is an

agent of the Commonwealth and has sovereign immunity because it was acting

in its governmental capacity. Its officers’ decision on training, hiring, or

retention of personnel were discretionary and an essential part of providing

emergency services, which provides governmental and statutory immunity for

them. Its volunteers were acting in their official capacities during the call for

emergency services and have statutory immunity. Therefore, if Pond Creek, its

officers, or its volunteers injured Kinser, it was clearly part of authorized

emergency services. As such, Upper Pond Creek Volunteer Fire Department



                                        20
and its personnel are immune, and I would direct the trial court to enter an

order dismissing on those grounds.



COUNSEL FOR APPELLANT:

Jonathan C. Shaw
Porter, Banks, Baldwin & Shaw, PLLC


COUNSEL FOR APPELLEES:

Ronnie Wayne Diddle
Robert Michael Pack
Michael Pack and Ron Diddle, PLLC




                                      21